United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 96-3122SD
                                  _____________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District of
      v.                                * South Dakota.
                                        *
Mike Vallee,                            *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                  _____________

                            Submitted: June 6, 1997
                                Filed: June 24, 1997
                                 _____________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                           _____________

PER CURIAM.

       Mike Vallee appeals the district court's denial of Vallee's request to withdraw
his guilty plea to sexual abuse of a minor. We review the district court's ruling for
abuse of discretion. See United States v. Nichols, 986 F.2d 1199, 1201 (8th Cir.
1993). Having considered the record before us, we conclude Vallee failed to establish
a fair and just reason for the withdrawal of his plea. Id. We decline to consider
Vallee's ineffective assistance of counsel claims. These claims are best pursued on
motion under 28 U.S.C. § 2255. See United States v. Jennings, 12 F.3d 836, 840 (8th
Cir. 1994). We thus affirm. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-